Citation Nr: 1122617	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  04-09 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for aspermia.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for vitiligo.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to December 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2002 and March 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for prostate cancer and vitiligo, determined that new and material evidence had not been received to reopen the service connection claim for aspermia, and ultimately denied service connection. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In June 2005, the Veteran testified before a Veterans Law Judge (VLJ) sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.  Although the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707), if that VLJ is no longer available, the Chairman has the authority to reassign the appeal to another VLJ for a decision.  38 C.F.R. § 19.3(b).  Because the VLJ who conducted the June 2005 hearing is no longer employed by the Board, the Chairman has reassigned this appeal to the undersigned VLJ pursuant to 38 C.F.R. § 19.3(b).  In a March 2009 notice letter, the Veteran was informed that he had the right to another Board hearing pursuant to 38 C.F.R. § 20.717.  However, the Veteran did not respond to this notification and did not request another Board hearing.

In February 2006, the Board reopened the Veteran's service connection claim for aspermia because new and material evidence to reopen the claim was received, and remanded the case for additional development, including a dose estimate from VA's Under Secretary for Health and a medical opinion on the etiology of the Veteran's aspermia, prostate cancer, and vitiligo from VA's Under Secretary of Benefits.  That development was completed and the case was returned to the Board for appellate review.

In July 2007, the Board denied the Veteran's service connection claims for aspermia, prostate cancer, and vitiligo.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a February 2009 Order, the Court, pursuant to a joint motion, vacated the Board's decision, and remanded the case for compliance with the joint motion.   

In August 2009, the Board remanded the case to provide the Veteran with adequate notice of alternative evidence that could be submit in support of his claims because the Veteran's service personnel records relating to radiation risk exposure are fire-related and could not be obtained; obtaining a total REM exposure dose based on the Veteran's service as an X-ray technician from December 24, 1945, to December 3, 1946, approximately 12 months; and to provide a medical examination based on this dose estimate.  As detailed below, the Veteran was sent such notification in October 2009, and the Department of the Army responded in February 2010 that no change was warranted in the dose estimate.  Since there was no change in the dose estimate, no new VA medical examination and/or opinion is warranted.  In short, all development directed by the Board's remand has been accomplished in this case.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that evidence and statements submitted by the Veteran's attorney in December 2010 has raised a claim of entitlement to service connection for hypothyroidism.  However, this is not one of the appellate claims certified for appeal, nor does it appear this claim has been adjudicated below.  Therefore, the Board does not have jurisdiction over it, and it is referred to the agency of original jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran was exposed to an estimated 22.5 rem of ionizing radiation in the course of his duties as an X-ray technician in the Army.

3.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's aspermia was incurred in or aggravated by his active service, to include his exposure to ionizing radiation therein.

4.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's prostate cancer was incurred in or aggravated by his active service, to include his exposure to ionizing radiation therein.

5.  The record reflects the Veteran's vitiligo was incurred as a result of his active service.


CONCLUSIONS OF LAW

Aspermia was not incurred in or aggravated by the Veteran's active service, to include his exposure to ionizing radiation therein.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.311 (2010).

Prostate cancer was not incurred in or aggravated by the Veteran's active service, to include his exposure to ionizing radiation therein. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.311 (2010).

Service connection is warranted for the Veteran's vitiligo.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that service connection is warranted for the Veteran's vitiligo.  Therefore, no further discussion of the VCAA is warranted based on the facts of this case as any deficiency has been rendered moot.

With respect to the other appellate claims, the Veteran was sent VCAA-compliant notification letters in February 2002, January 2003,February 2006, June 2006, October 2009, and January 2010.  Although all of these letters were clearly not sent prior to the initial adjudication of the Veteran's claims as required by Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), they were all sent before the RO's most recent adjudication of the case via an April 2010 Supplemental Statement of the Case.  This development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, as noted above, the October 2009 letter informed the Veteran of alternative evidence that could be submit in support of his claims because the Veteran's service personnel records relating to radiation risk exposure are fire-related and could not be obtained.  In addition, the Veteran has been provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims, to include those from his attorney, have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Board acknowledges that not all of the Veteran's service records are available, as they may have been destroyed in a fire.  Under such situations the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The Board also notes that various records were obtained and considered in conjunction with this case.  Moreover, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the June 2005 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  As detailed below, competent medical opinions were obtained in October and November 2006 regarding the etiology of the Veteran's claimed disabilities based upon a September 2006 REM dose estimate that was obtained in accord with the relevant regulatory provisions.  No inaccuracies or prejudice is demonstrated with respect to these opinions.  The Board notes that the joint motion which was the basis for the Court's February 2009 Order noted that the record indicated the Veteran may have been exposed to radiation from his duties as an X-ray technician for one year, as opposed to 9 months as used in the September 2006 REM dose estimate report.  However, the joint motion did not criticize the findings of these medical opinions based upon this dose estimate.  A February 2010 response from the Department of the Army, as noted below, found that no change was warranted in this dose estimate.

The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").

The Board is therefore confident that if the Court had any substantive comments concerning the October and November 2006 medical opinions other than the dose estimate considered therein, such would have surfaced in the joint motion or the Court Order so that any deficiencies could be corrected.  Accordingly, the Board finds that these opinions are adequate for resolution of this case.

The Board also observes, with respect to the June 2005 Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ who conducted the June 2005 hearing did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims.  However, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate his claims.  Moreover, the testimony of the Veteran, to include the questions posed by his then accredited representative, focused on the elements necessary to substantiate the claims; i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  The VLJ did ask questions to clarify the Veteran's contentions, and to determine if all relevant evidence was of record.  Finally, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran has contended that his aspermia, prostate cancer, and vitiligo, are the result of his exposure to ionizing radiation in service in the course of his duties as an X-ray technician.  Under the law, service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are certain types of cancer that are presumptively service-connected when they occur in "radiation-exposed Veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  This category of "radiation-exposed Veterans includes those Veterans who participated in a "radiation-risk activity."

Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2).

Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  To consider a claim under section 3.311, the evidence must show the following: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation. 38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311. 38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).

The regulation states that the term radiogenic disease shall include: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2).

Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The competent medical evidence confirms the Veteran has all three of the claimed disabilities.  Although his service treatment records, to include his November 1946 separation examination, are negative for treatment of signs or symptoms of any of these disorders or of effects associated with radiation, the record does confirm he served as an X-ray technician in the Army.

Thus, the question remains whether the in-service exposure to X-rays led to his current disorders.

Given the long history of the Veteran's aspermia claim, a significant amount of historical evidence is of record regarding that disorder.  Two private medical opinions by his family physician, Dr. A.A.C., dated in November and December 1955, indicate that it was "not illogical to conclude that the aspermia is a direct result of radiation."  Further, there is a January 1956 medical opinion by a physician associated with the Albany Medical College of Union University, Dr. T.F.F., who indicated that biopsies of both testes revealed changes of the spermatogenic cells which were "consistent with those changes that follow exposure to irradiation."  He stated, however, that he was not in a position to evaluate the amount or the extent of any exposure to irradiation the veteran had had, because he did not have the Veteran's service records.

Based on this information, the Veteran was admitted to a VA hospital for one month for study, from February to March 1958.  Additional biopsies confirmed aspermia.  The slides were submitted to the Armed Forces Institute of Pathology (AFIP) at Walter-Reed Medical Center for further opinion as to whether the disorder was due to radiation.  The resultant April 1958 AFIP report, as reported in a July 1958 addendum to the hospital summary, indicated that:

This case shows none of the residual findings necessary to establish a significant radiation effect 12 years ago.  It is generally considered in the particular case of total body radiation, that complete and permanent depression of spermatogenesis does not occur below fatal levels.  In the recent study of testicular tumors treated with high doses of radiation, 15 of 33 married men were found to be fertile after treatment.

The hospital summary concluded that based on all scientific evidence available, there was no link between the Veteran's aspermia and the radiation exposure in service.

None of these early reports indicated the Veteran's actual or estimated dose of radiation due to his occupational exposure as an X-ray technician.  The Veteran has testified credibly that in 1946, dose meters were not made available to him to so measure.  He has submitted what appears to be his own calculations on that front.  However, in the absence of a showing that the Veteran has expertise in such highly technical matters, his estimates are not deemed competent.

The U.S. Army Radiation Standards and Dosimetry Laboratory confirmed in October 2002 that records of dose estimates dated back only to 1954, long after the Veteran's service.  However, in September 2006, the U.S. Army Center for Health Promotion and Preventive Medicine, Veteran Radiation Exposure Investigations Program (VREIP), reviewed the Veteran's claims file as well as historical data on military X-ray technician standards.  It found that in 1947, the Annual Maximum Permissible Dose set by regulation was 30 rem.  Research yielded that a very low percentage of all military X-ray technicians exceeded an annual dose of 15 rem. Based on the Veteran's nine-month tour as an X-ray technician and his self-reported history regarding that exposure, the Director of Occupational Health Services estimated that the Veteran's dose was 22.5 rem.

In the meantime, the Veteran also submitted statements dated in July 2005 regarding a positive nexus between prostate cancer and radiation, as well as between vitiligo and radiation.  Each of these statements contained the conclusion only, and did not explain any medical basis for the finding.

The dose estimate, along with the private opinions of record submitted by the Veteran, were forwarded to the Under Secretary for Health for an expert opinion as to whether the veteran's estimated dose caused his current disorders.  In October 2006, a complete study of the available evidence and latest research was undertaken by that office, and specifically by the Chief Public Health and Environmental Hazards Officer.  He cited to several national scientific studies that focused on the effects of radiation of various parts and systems of the body.  Among the studies were the Interactive Radioepidemiological Program of the National Institute for Occupational Safety and Health, and the Agency for Toxic Substances and Disease Registry Toxicological Profile for Ionizing Radiation.  He explained in detail the results of these and other studies and how they related to each of the Veteran's particular disorders.  Based on all the evidence, he concluded that it was unlikely that the Veteran's aspermia, prostate cancer, vitiligo, or hypothyroidism could be attributed to his occupational exposure to radiation in service.

In November 2006, the Acting Director of the Compensation and Pension (C&P) Service reviewed the Under Secretary's opinion, as well as the evidence of the claims folder, and concluded that there was no reasonable possibility that the Veteran's disorders resulted from his radiation exposure in service.

As noted in the Introduction, the Board denied the Veteran's claims in a July 2007 decision.  However, the case was vacated by the Court due, in part, to the joint motion's assertion that there was evidence of record showing the Veteran served as an X-ray technician for one year (from December 1945 to December 1946).  The Board subsequently remanded the case for the RO to obtain a recalculation of the Veteran's total REM exposure based on service as an X-ray technician from December 1945 to December 1946.  

In February 2010, the U.S. Department of the Army responded that the does estimate furnished by Army Center for Health Promotion and Preventive Medicine (now known as the U.S. Army Public Health Command (Provisional)) was still valid and should be used as the dose estimate for the Veteran's exposure.  

Inasmuch as no change in the dose estimate is warranted in this case, the aforementioned October and November 2006 medical opinions based upon the prior dose estimate are still valid.  As noted by the Board in the prior July 2007 decision, while the Veteran has submitted opinions that state that there is a nexus between his current disorders and his exposure to radiation in service, none of those opinions adequately offers a reasonable basis for the opinion.  The early statements by his private physicians (in 1955 and 1956) were made without the benefit of estimated dose information and did not cite any medical reason for the positive finding.  They, therefore, are less probative of the causal issue.  The 2005 opinions fail for the same reason, specifically, that they do not discuss the medical underpinnings for their findings, but instead, only draw conclusions without explanation.

The Board further notes that competent medical statements from December 2010 from A. K. S., M.D. (hereinafter, "Dr. S") a private clinician stated that the Veteran had a history of undescended testicals and orchitis as a child, and that given a thyroid disorder, the Veteran was more likely than not predisposed to infertility; and that, more likely than not, because of this predisposition, even lower doses of radiation exposure would have contributed to the Veteran's aspermia and would explain the complete absence of spermatogenic cells observed in the biopsies.  Although this opinion does indicate some basis for its conclusions, it is not made in reference to the actual dose estimate in this case.

The 1958 AFIP study of the Veteran's tissues, however, did result in findings that were supported by the medical evidence of record.  It pointed to studies applicable to the situation, and found no correlation on a broader basis.  It, therefore, carries more weight than the previous opinions.

Above all, however, is the October and November 2006 reviews conducted by the Under Secretary for Health and Chief Public Health and Environmental Hazards Officer, and the Acting Director of the C&P Service.  These opinions were based on a credible estimate of the Veteran's actual exposure, which was rooted in the historical data and expert knowledge of the X-ray technician field.  They were further bolstered by several national and international studies that specifically dealt with the disorders at hand.  On review of all this evidence, a negative finding was made.  The Board finds this finding to be the most credible and probative of all the evidence, due to its solid medical foundation and full grasp of the available facts.  Accordingly, the preponderance of the evidence is found to be against the Veteran's disabilities being due to his in-service radiation exposure.

As noted above, there are certain types of cancer that are presumptively service-connected when they occur in "radiation-exposed veterans."  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.

With respect to presumptive service connection, of the Veteran's three disorders claimed here, prostate cancer is the only cancer among them.  It, however, is not enumerated on the list of presumptive cancers related to radiation exposure in 38 C.F.R. § 3.309(d).  Thus, the presumption is inapplicable.

Prostate cancer is considered, however, a radiogenic disease under 38 C.F.R. § 3.311(b)(2).  It is noted that aspermia and vitiligo are not considered radiogenic diseases under the regulation.  Because the Veteran does not claim exposure to ionizing radiation due to atmospheric nuclear weapons tests nor due to occupation of Hiroshima and Nagasaki, but instead due to occupational exposure, his claim under this section is to be referred to the Under Secretary for Health (USH) for a dose estimate.  As explained above, the Veteran's estimated dose is 22.5 rem.  The regulation then directs that the Under Secretary for Benefits consider the claim with reference to certain factors and may request an advisory opinion from the Under Secretary for Health in doing so.  Here, the USH has provided a complete and highly credible opinion regarding the Veteran's exposure to ionizing radiation through X-rays and his prostate cancer, finding the lack of a causal relationship.  This has been reviewed by the Acting Director of C&P Service, who concurred.  Though the regulation specifies that the Under Secretary for Benefits is then to make the final determination, it is noted that the most credible evidence of record does not support a finding.  Accordingly, service connection cannot be granted for prostate cancer under the provisions of 38 C.F.R. § 3.311.

The Board also reiterates that, as detailed above, there are no findings indicative of the Veteran's aspermia and/or prostate cancer in the Veteran's service treatment records.  Simply put, there is no relevant complaint or clinical finding for a clinician to link these disabilities to the Veteran's military service.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is based on the veteran's recitation of medical history, and unsupported by clinical findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A medical opinion is inadequate when unsupported by clinical evidence).  

In view of the foregoing, the Board must find that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran's aspermia and prostate cancer were incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to these claims must be denied.

The Board notes, however, that the Veteran has submitted credible statements to the effect that he noticed white spots on his hands at the time he was discharged from active service.  No evidence is of record which refutes the Veteran's statements, and this is the type of condition subject to lay observation in accord with Jandreau, supra.  A competent medical statement dated in December 2010 from Dr. S stated, in part, that based on his treatment of the Veteran, his familiarity with the current state of his vitiligo, and taking into consideration the Veteran's testimony that he noticed white spots on his hands at the time of his discharge from service, then it was more likely than not the white spots the Veteran observed on his fingers were the initial stages of vitiligo.  No competent medical opinion is of record which refutes the findings of Dr. S on this matter.

In addition to the foregoing, the Board notes the Court observed in Alemany v. Brown, 9 Vet. App. 518 (1996), that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for vitiligo.


ORDER

Entitlement to service connection for aspermia is denied.

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for vitiligo is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


